DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16649887, filed on 23 March 2020.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 May 2022 was filed after the mailing date of the patent application on 02 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings,  received on 02 May 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200275490 A1; hereinafter referred to as “Li”) in view of Bhorkar et al. (US 20180270860 A1; hereinafter referred to as “Bhorkar”).
Regarding Claim 6, Li discloses a user equipment (UE) for transmitting an uplink signal in a wireless communication system supporting an unlicensed band, the UE comprising: 
at least one transceiver (¶168-170 & ¶165 & Fig. 17 & Claim 8, Li discloses a user equipment (UE)/terminal comprising a transceiver); 
at least one processor (¶168-170 & ¶165 & Fig. 17 & Claim 8, Li discloses a user equipment (UE) comprising a controller); and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (¶168-170 & ¶165 & Fig. 17, Li discloses a user equipment (UE) comprising a computer readable storage medium storing a program for execution by the UE) comprising: 
receiving, from a base station (BS), scheduling information for an uplink signal transmission in the unlicensed band (¶90 & Fig. 6 (602), Li discloses receiving, by a user equipment (UE) from a base station (BS), second signaling for scheduling uplink transmissions over an unlicensed band.  ¶91, Li further discloses that the second signaling comprises information indication an LBT category/mechanism where the LBT categories may be one of Category 4 (CAT 4) LBT, Category 2 (CAT 2), and NO LBT), wherein the scheduling information includes information related to Type 1 channel access procedure (CAP) (¶9 & ¶91 & ¶101 & ¶151, Li further discloses that the LBT procedure used for the uplink transmission may be a Category 4 (CAT4) LBT channel access procedure (CAP).  Examiner correlates a CAT4 LBT procedure as "Type 1 channel access procedure (CAP)"); and 
based on the uplink signal transmission being scheduled within a channel occupancy time (COT) occupied by the BS, performing the uplink signal transmission by using Type 2 CAP or Type 3 CAP (¶102 & Fig. 6 (603) & ¶99 & ¶151, Li discloses performing, by the UE to the BS, an uplink transmission within a channel occupancy time (COT) of the base station according to the LBT mechanism indicated in the second signaling.  ¶91-92 & ¶99, Li further discloses that the second signaling may indicate, to the UE, to perform an uplink transmission using a CAT2 LBT procedure.  Examiner correlates CAT2 LBT to Type 2 CAP.  Examiner correlates NO LBT to Type 3 CAP).
However, Li does not disclose wherein, information about whether to use the Type 2 CAP or the Type 3 CAP is received through a higher layer signaling.
Bhorkar, a prior art reference in the same field of endeavor, teaches wherein, information about whether to use the Type 2 CAP or the Type 3 CAP is received through a higher layer signaling (¶63 & Fig. 8 (830), Bhorkar discloses signaling, sent to at least a UE from an evolved node B (eNB), indicating whether to use a Category 1, Category 2, Category 3, and Category 4 listen-before-talk procedure is via Radio Resource Control (RRC) signaling or Media Access Control (MAC) control element (CE) signaling.  Examiner correlates higher layer signaling to either one of RRC signaling or MAC CE signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the information about whether to use the Type 2 CAP or the Type 3 CAP is received through a higher layer signaling as taught by Bhorkar because there is an improvement in the user equipment’s ability to perform a listen-before-talk (LBT) procedure before uplink information is transmitted by the UE outside of a transmission opportunity (Bhorkar, Abstract).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 6.
Regarding Claim 7, Li in view of Bhorkar discloses the UE of Claim 5.
Li further discloses the Type 1 CAP is a CAP based on random back-off (¶9, Li discloses an LBT Category 4 is based on detecting whether the channel is idle a number of times where the number of times is further based upon a random number according to a size of a contention window), the Type 2 CAP is a CAP based on sensing whether a channel included in the unlicensed band is in an idle state for a predetermined time (¶9, Li discloses an LBT Category 2 is based on detecting that the channel is idle in a time period with a length of T1 before the start timing of the scheduled uplink transmission), and the Type 3 CAP is a CAP for allowing the uplink signal transmission without sensing whether the channel is in the idle state (¶97, Li discloses an LBT category is based on not detecting or performing an LBT procedure (or NO LBT)).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 7.
Regarding Claim 8, Li in view of Bhorkar discloses the UE of Claim 5.
However, Li does not disclose wherein the higher layer signaling includes a radio resource control (RRC) signaling.
Bhorkar, a prior art reference in the same field of endeavor, teaches the higher layer signaling includes a radio resource control (RRC) signaling (¶63 & Fig. 8 (830), Bhorkar discloses signaling, sent to at least a UE from an evolved node B (eNB), indicating whether to use a Category 1, Category 2, Category 3, and Category 4 listen-before-talk procedure is via Radio Resource Control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the higher layer signaling includes a radio resource control (RRC) signaling as taught by Bhorkar because there is an improvement in the user equipment’s ability to perform a listen-before-talk (LBT) procedure before uplink information is transmitted by the UE outside of a transmission opportunity (Bhorkar, Abstract).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 8.
Regarding Claim 9, Li in view of Bhorkar discloses the UE of Claim 5. 
Li further discloses whether to use the Type 2 CAP or the Type 3 CAP is determined based on a capability of the UE (¶114 & ¶162 & Fig. 8 (801), Li discloses an LBT category, selected by the BS for an uplink transmission to the BS by the UE, is based on the LBT processing capability reported by the UE to the BS).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 9.
Regarding Claim 10, Li in view of Bhorkar discloses the UE of Claim 5. 
Li further discloses the scheduling information is received through a physical downlink control channel (PDCCH) (¶90 & ¶101, Li discloses that the second signaling can be received through a downlink control information (DCI) on a Physical Downlink Control Channel (PDCCH)).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 13 of U.S. Patent No. 11323887 (hereinafter referred to as “the ‘887 Patent” in view of Li in further view of Bhorkar.
Regarding Claim 6, Claim 10 of the ‘887 Patent discloses a user equipment (UE) for transmitting an uplink signal in a wireless communication system supporting an unlicensed band, the UE comprising: 
at least one transceiver (Claim 10 of the '887 Patent discloses a transmitter and a receiver); 
at least one processor (Claim 10 of the '887 Patent discloses a processor); and 
receiving, from a base station (BS), scheduling information for an uplink signal transmission in the unlicensed band (Claim 10 of the '887 Patent discloses control the receiver to receive, from the BS, scheduling information for an uplink signal transmission scheduled by the BS in the unlicensed band); and
based on the uplink signal transmission being scheduled within a channel occupancy time (COT) occupied by the BS, performing the uplink signal transmission by using Type 2 CAP or Type 3 CAP (Claim 13 of the '887 Patent discloses based on that the uplink signal transmission is scheduled within the COT occupied by the BS and the first beam and the second beam are not associated with each other, the processor is configured to perform the scheduled uplink signal transmission to the BS in the unlicensed band based on the first type of CAP).
However, Claim 10 and Claim 13 of the ‘887 Patent does not disclose at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations and wherein the scheduling information includes information related to Type 1 channel access procedure (CAP).
Li, a prior art reference in the same field of endeavor, teaches at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations (¶168-170 & ¶165 & Fig. 17, Li discloses a user equipment (UE) comprising a computer readable storage medium storing a program for execution by the UE), and
wherein the scheduling information includes information related to Type 1 channel access procedure (CAP) (¶9 & ¶101, Li further discloses that a category 4 LBT procedure must be used for the uplink transmission if the uplink transmission falls outside of a duration of time).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 13 of the ‘887 Patent by requiring that at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations and wherein the scheduling information includes information related to Type 1 channel access procedure (CAP) as taught by Li because the flexibility that the base station controls the LBT mechanism of the uplink transmission of the UE can be improved, the waste of uplink resources and downlink resources can be avoided, and coexistence with another device can be ensured (Li, Abstract).
However, Claim 10 and Claim 13 of the ‘887 Patent does not disclose wherein, information about whether to use the Type 2 CAP or the Type 3 CAP is received through a higher layer signaling.
Bhorkar, a prior art reference in the same field of endeavor, teaches wherein, information about whether to use the Type 2 CAP or the Type 3 CAP is received through a higher layer signaling (¶63 & Fig. 8 (830), Bhorkar discloses signaling, sent to at least a UE from an evolved node B (eNB), indicating whether to use a Category 1, Category 2, Category 3, and Category 4 listen-before-talk procedure is via Radio Resource Control (RRC) signaling or Media Access Control (MAC) control element (CE) signaling.  Examiner correlates higher layer signaling to either one of RRC signaling or MAC CE signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 13 of the ‘887 Patent by requiring that the information about whether to use the Type 2 CAP or the Type 3 CAP is received through a higher layer signaling as taught by Bhorkar because there is an improvement in the user equipment’s ability to perform a listen-before-talk (LBT) procedure before uplink information is transmitted by the UE outside of a transmission opportunity (Bhorkar, Abstract).


Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 6.
Regarding Claim 7, Claim 10 and Claim 13 of the ‘887 Patent in view of Li in further view of Bhorkar discloses the UE of  Claim 5.
However, Claim 10 and Claim 13 of the ‘887 Patent does not disclose the Type 1 CAP is a CAP based on random back-off, the Type 2 CAP is a CAP based on sensing whether a channel included in the unlicensed band is in an idle state for a predetermined time, and the Type 3 CAP is a CAP for allowing the uplink signal transmission without sensing whether the channel is in the idle state.
Li, a prior art reference in the same field of endeavor, teaches the Type 1 CAP is a CAP based on random back-off (¶9, Li discloses an LBT Category 4 is based on detecting whether the channel is idle a number of times where the number of times is further based upon a random number according to a size of a contention window), the Type 2 CAP is a CAP based on sensing whether a channel included in the unlicensed band is in an idle state for a predetermined time (¶9, Li discloses an LBT Category 2 is based on detecting that the channel is idle in a time period with a length of T1 before the start timing of the scheduled uplink transmission), and the Type 3 CAP is a CAP for allowing the uplink signal transmission without sensing whether the channel is in the idle state (¶97, Li discloses an LBT category is based on not detecting or performing an LBT procedure (or NO LBT)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 13 of the ‘887 Patent by requiring that the Type 1 CAP is a CAP based on random back-off, the Type 2 CAP is a CAP based on sensing whether a channel included in the unlicensed band is in an idle state for a predetermined time, and the Type 3 CAP is a CAP for allowing the uplink signal transmission without sensing whether the channel is in the idle state as taught by Li because the flexibility that the base station controls the LBT mechanism of the uplink transmission of the UE can be improved, the waste of uplink resources and downlink resources can be avoided, and coexistence with another device can be ensured (Li, Abstract).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 10 and Claim 13 of the ‘887 Patent in view of Li in further view of Bhorkar discloses the UE of  Claim 5.
However, Claim 10 and Claim 13 of the ‘887 Patent does not disclose the higher layer signaling includes a radio resource control (RRC) signaling.
Bhorkar, a prior art reference in the same field of endeavor, teaches the higher layer signaling includes a radio resource control (RRC) signaling (¶63 & Fig. 8 (830), Bhorkar discloses signaling, sent to at least a UE from an evolved node B (eNB), indicating whether to use a Category 1, Category 2, Category 3, and Category 4 listen-before-talk procedure is via Radio Resource Control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the higher layer signaling includes a radio resource control (RRC) signaling as taught by Bhorkar because there is an improvement in the user equipment’s ability to perform a listen-before-talk (LBT) procedure before uplink information is transmitted by the UE outside of a transmission opportunity (Bhorkar, Abstract).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 10 and Claim 13 of the ‘887 Patent in view of Li in further view of Bhorkar discloses the UE of  Claim 5.
However, Claim 10 and Claim 13 of the ‘887 Patent does not disclose whether to use the Type 2 CAP or the Type 3 CAP is determined based on a capability of the UE.
Li, a prior art reference in the same field of endeavor, teaches whether to use the Type 2 CAP or the Type 3 CAP is determined based on a capability of the UE (¶114 & ¶162 & Fig. 8 (801), Li discloses an LBT category, selected by the BS for an uplink transmission to the BS by the UE, is based on the LBT processing capability reported by the UE to the BS).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 13 of the ‘887 Patent by requiring that whether to use the Type 2 CAP or the Type 3 CAP is determined based on a capability of the UE as taught by Li because the flexibility that the base station controls the LBT mechanism of the uplink transmission of the UE can be improved, the waste of uplink resources and downlink resources can be avoided, and coexistence with another device can be ensured (Li, Abstract).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 10 and Claim 13 of the ‘887 Patent in view of Li in further view of Bhorkar discloses the UE of  Claim 5.
However, Claim 10 and Claim 13 of the ‘887 Patent does not disclose the scheduling information is received through a physical downlink control channel (PDCCH).
Li, a prior art reference in the same field of endeavor, teaches the scheduling information is received through a physical downlink control channel (PDCCH) (¶90 & ¶101, Li discloses that the second signaling can be received through a downlink control information (DCI) on a Physical Downlink Control Channel (PDCCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 13 of the ‘887 Patent by requiring that the scheduling information is received through a physical downlink control channel (PDCCH) as taught by Li because the flexibility that the base station controls the LBT mechanism of the uplink transmission of the UE can be improved, the waste of uplink resources and downlink resources can be avoided, and coexistence with another device can be ensured (Li, Abstract).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 10.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al. (US 20200305199 A1) is cited to show performing an uplink transmission within a channel occupancy time/window of a base station (or downlink transmission) in response to performing an listen-before-talk (LBT) Category 2 channel access procedure without a random back-off (Harada, ¶66); Li et al. (US 11116012 B2) is cited to show performing an uplink transmission within a channel occupancy time (COT) of the base station using any one of Category 2 (CAT2), Category 4 (CAT3), and NO LBT procedure (CAT1) (Li, 31:4-11); and Koorapathy et al. (US 20190159253 A1) is cited to show performing the transmission of uplink data within a channel occupancy time (COT) of a downlink burst after performing a Category 4 (CAT4) listen-before-talk (LBT) channel access procedure (CAP) (Koorapathy, ¶51).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474